DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on 4/26/2019. Claims 1 through 20 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  various typographical and grammatical corrections required, such as "…can indicate the environment that the vehicle will be arrive, and…" in [0016].  
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claims 1 and 11 recite a method and an apparatus, respectively, therefore both independent claims and their corresponding dependent claims (2-10 and 12-20, respectively) are within at least one of the four statutory categories.

101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A method for performing positioning operations, comprising: 
receiving first positioning information from a first source; 
receiving second positioning information from a second source; 
obtaining surrounding environment information of a vehicle from a sensor; and 
referring to the surrounding environment information to determine a positioning strategy to use at least one of the first positioning information and the second positioning information to obtain a location of the vehicle.
These limitations, as drafted, are a method that, under broadest reasonable interpretation, covers performance of the limitation as a mental concept.  That is, nothing in the claim elements 

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A method for performing positioning operations, comprising: 
receiving first positioning information from a first source; 
receiving second positioning information from a second source; 
obtaining surrounding environment information of a vehicle from a sensor; and 
referring to the surrounding environment information to determine a positioning strategy to use at least one of the first positioning information and the second positioning information to obtain a location of the vehicle.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “receiving first positioning information from a first source,” “receiving second positioning information from a second source,” and “obtaining surrounding environment information of a vehicle from a sensor” the examiner submits that the limitations of “a first source…,” “a second source…,” and “…a sensor” are merely generic components to perform a function.  The generic components are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  In regards to the additional limitations of “receiving first positioning information…,” receiving second positioning information…,” obtaining surrounding environment information…” the examiner submits that these limitations do not amount to an inventive concept since it is insignificant extra-solution activity as it is merely a form of data collection (MPEP § 2106.05(g)).  The examiner submits that these limitations are mere data collection components to apply the above-noted abstract idea by merely using general sensor and/or general receivers to perform the process (MPEP § 2106.05).  Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for safety performance evaluation, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is 

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving first positioning information…,” “receiving second positioning information…,” and “obtaining surrounding environment information…” amounts to nothing more than mere instructions for data collection to apply the exception using generic computer components.  Mere instructions cannot provide an inventive concept.  Hence, the claim is not patent eligible.

Claim 11 recites analogous limitations to that of claim 1 and is therefore rejected by the same premise.
Dependent claims 2-10 and 12-20 specify limitations that elaborate on the abstract idea of claims 1 and 11, respectively, thus are directed to an abstract idea.  The additional limitations do not integrate that claims into a practical application or amount to “significantly more” for similar reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wheeler et al. (US-20200081134; hereinafter Wheeler).

Regarding claim 1, Wheeler discloses a method for performing positioning operations (see at least Abstract), comprising: 
receiving first positioning information from a first source (see at least [0032] lines 7-12 and 22-24 where a GNSS navigation system receives signals regarding a vehicle’s given location from a plurality of satellites); 
receiving second positioning information from a second source (see at least [0032] lines 7-12, 19-22, and 24-28 where both a wheel odometer and an inertial measuring unit provide information regarding the current state of a vehicle); 
obtaining surrounding environment information of a vehicle from a sensor (see at least [0032] lines 7-16, in which a camera and LIDAR both capture information regarding a vehicle’s surroundings); and 
referring to the surrounding environment information to determine a positioning strategy to use at least one of the first positioning information and the second positioning information to obtain a location of the vehicle (see at least [0071]-[0072] which describes a perception module that is used to validate both GNSS data and calculated velocities determined by the odometer and/or inertial measuring unit by comparing these incoming data against sensor data, such as camera and LIDAR data, to validate an estimated position).
Regarding claim 2, Wheeler discloses the method of claim 1, wherein the first source is a Global Navigation Satellite System (GNSS) receiver (see at least [0032] lines 7-12 and 22-24 where a GNSS navigation system receives signals regarding a vehicle’s given location), and the second source is inertial sensors, an electrical compass or an odometer (see at least [0032] lines 7-12, 19-22, and 24-28 where both a wheel odometer and an inertial measuring unit provide information regarding the current state of a vehicle).
Regarding claim 3, Wheeler discloses the method of claim 1, wherein the step of referring to the surrounding environment information to determine the positioning strategy to use the at least one of the first positioning information and the second positioning information to obtain the location of the vehicle comprises: 
referring to the surrounding environment information to determine confidences of the first positioning information and the second positioning information (see at least [0081] and [0071]-[0072].  Paragraph [0081] describes the image processing submodule assigning confidence attributes to GNSS signal (first positioning information) strengths relative to observed sensor data (surrounding environment information).  Paragraph [0072] describes how a perception module assigns confidence values derived from an IMU processing submodule (second positioning information) relative to recorded sensor data (surrounding environment information), of which incoming data is described further in [0071]); and 
using the first positioning information and the second positioning information and the corresponding confidences to obtain the location of the vehicle (see at least [0087] and [0072] where a location is validated by way of determined confidence scores, of which scores are provided by the interaction of different submodules).
Regarding claim 4, Wheeler discloses the method of claim 3, wherein the step of referring to the surrounding environment information to determine the confidences of the first positioning information and the second positioning information comprises: 
determining a scene category of the vehicle according to the surrounding environment information (see at least [0081] lines 1-8 where image data (i.e. surrounding environment information) is referred to for categorizing a surrounding environment); and 
determining the confidences of the first positioning information and the second positioning information according to the scene category of the vehicle (see at least [0006] and [0081] where the process of associating confidence scores with positioning information by way of a machine learning model is described).
Regarding claim 5, Wheeler discloses the method of claim 4, wherein the first source is a GNSS receiver (see [0032] lines 22-24), and the step of referring to the surrounding environment information to determine the confidences of the first positioning information and the second positioning information comprises: 
if the surrounding environment information indicates that the vehicle is at an urban canyon or a tunnel, lowering the confidence of the first positioning information (see at least [0081] and [0006] where a GNSS signal strength is considered “denied” when obstructions such as a tunnel obstruct the line of sight, and the machine learning model will adjust the confidence score accordingly); and 
if the surrounding environment information indicates that the vehicle is at open sky, increasing the confidence of the first positioning information (see at least [0081] and [0006] where a GNSS signal 
Regarding claim 7, Wheeler discloses the method of claim 1, wherein the sensor is a visual sensor (see at least [0032] lines 7-16).
Regarding claim 8, Wheeler discloses the method of claim 7, wherein the sensor is a visual sensor comprising a camera, a LiDar, a millimeter wave radar, an ultrasonic radar or an infrared radar (see at least [0032] lines 7-16).
Regarding claim 11, Wheeler teaches the analogous material of that in claim 1 as recited in the instant claim.
Regarding claim 12, Wheeler teaches the analogous material of that in claim 2 as recited in the instant claim.
Regarding claim 13, Wheeler teaches the analogous material of that in claim 3 as recited in the instant claim.
Regarding claim 14, Wheeler teaches the analogous material of that in claim 4 as recited in the instant claim.
Regarding claim 15, Wheeler teaches the analogous material of that in claim 5 as recited in the instant claim.
Regarding claim 17, Wheeler teaches the analogous material of that in claim 7 as recited in the instant claim.
Regarding claim 18, Wheeler teaches the analogous material of that in claim 8 as recited in the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Celia (WO-2013014649 A1).
Regarding claim 6, Wheeler discloses the method of claim 4, wherein the second source is inertial sensors, an electrical compass or an odometer, and the step of referring to the surrounding environment information to determine the confidences of the first positioning information and the second positioning information comprises: 
if the surrounding environment information indicates that the vehicle is in an urban canyon or a tunnel, increasing the confidence of (see Wheeler, at least [0081] and [0006])…
if the surrounding environment information indicates that the vehicle is in open sky scenario, lowering the confidence of (see Wheeler, at least [0081] and [0006])…
However, Wheeler does not teach the following:
…the second positioning information; and 
…the second positioning information.
Celia, in the same field of endeavor, teaches 
…the second positioning information (see Celia at least page 3 lines 18-31, page 12 lines 19-28, page 13 lines 10-15, and Fig 3 steps 372 and 336.  A vehicle may utilize secondary sources such as the localization tools described on page 3 to provide positioning information alongside GNSS signal reception, or even in lieu of GNSS signals when potential blockages disrupt signal reception.); and 
…the second positioning information (see Celia at least page 3 lines 18-31, page 12 lines 19-28, page 13 lines 10-15, and Fig 3 steps 372 and 336.  A vehicle may utilize secondary sources such as the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the confidence score designations of Wheeler with the second positioning information of Celia to provide a backup source for determining position when signal reception may encounter blockages.  Typically, a GNSS signal would be the preferred device for determining a position but when the accuracy of the incoming signals declines or is cut off, secondary localization tools may be used with additional processing to calculate a vehicle’s position (see Celia, at least page 2 lines 19-24 and page 3 lines 18-31).
Regarding claim 16, Wheeler in view of Celia teaches the analogous material of that in claim 6 as recited in the instant claim.

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler.  
Regarding claim 9, Wheeler discloses the method of claim 1, wherein the first source is a GNSS receiver, the first positioning information comprises satellite signals of a plurality of satellites (see at least [0032] lines 22-24), and
referring to the surrounding environment information (see at least [0032] lines 7-16) to… 
However, Wheeler does not explicitly teach the following:
…select reliable satellite signals from the satellite signals of the plurality of satellites; and 
wherein only the reliable satellite signals are used to obtain the location of the vehicle.
However, Wheeler does teach a plurality of signals coming in to GNSS receiver and confidence scores assigned to the incoming data based on the signal strengths (see Wheeler at least [0081]).  This, suggests/implies that one of ordinary skill in the art would see that an “open GNSS signal strength” would be used over a “denied GNSS signal strength”, thus only using the data from the satellites with 
Regarding claim 10, Wheeler discloses the method of claim 9, wherein the step of referring to the surrounding environment information to select the reliable satellite signals from the satellite signals of the plurality of satellites comprises: 
	referring to the surrounding environment information to determine a plurality of specific satellites, wherein there is no barrier between the specific satellites and the vehicle, and the satellite signals generated by the specific satellites serve as the reliable satellite signals (see at least [0081] and [0006]).
Regarding claim 19, Wheeler teaches the analogous material of that in claim 9 as recited in the instant claim.
Regarding claim 20, Wheeler teaches the analogous material of that in claim 10 as recited in the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Hermann et al. (US 2019/0113630) details a method of receiving satellite signals to determine a navigation device’s position.  The incoming signals may include complications that render certain signals unusable, called "shadowing", and therefore the signals are assigned respective qualities.  A vehicle’s navigation device may then select which signals to use based on their qualities.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                5/6/2021